Title: From Alexander Hamilton to Thomas Pinckney, 4 June 1794
From: Hamilton, Alexander
To: Pinckney, Thomas



(Private)
Philadelphia June 4th. 1794.
My dear Sir,

The Secretary of State will have informed you of a Remittance lately made to you by the Treasurer for the Use of the Marquis La Fayette.
While it is not doubted that you will use all due Circumspection to guard against its Misapplication, I think it proper to mention to you that in Consideration of the Difficulties which may attend the peculiar Situation of the Marquis, the Treasury will be disposed to make due Allowances for Relaxations in the ordinary and strict course of proceeding. Mrs. Hamilton joins in best Wishes for Mrs. P. yourself and Family.
Believe me always with the truest Esteem and Regard   Dr Sir, Your obedt. Servt.

A. Hamilton

PS.   This will be delivered to you by Mr. Cadignan whose Zeal for the Service of the Marquis makes him a second time cross the Atlantic.

_____ Pinckney Esqr.
